104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Harry John CASBOHM, Appellant,v.John A. THALACKER, sued as John Thalacker Warden to IowaState Mens Reformatory;  Jerome Manternach, sued as GeraldManternacht Treatment Director ISMR;  Gerald Connolly, suedas Jerry Connolly Director Medical Services ISMR;  CurtisMayo, sued as Lt. Mayo LUD Supervisor ISMR;  Thomas Conley,Corr. Counselor, Appellees.
No. 96-1125.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Filed Dec. 17, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Harry John Casbohm appeals the district court's1 judgment for defendants in his 42 U.S.C. § 1983 action.  We affirm.


2
In June 1994, Casbohm, while an inmate at the Iowa State Men's Reformatory (ISMR) at Anamosa, filed this action against ISMR officials.  He claimed they were deliberately indifferent to his asthma-related requests for a cell assignment with a non-smoking cellmate or a transfer to a facility with a restrictive smoking policy.  Following a bench trial, the court concluded Casbohm's deliberate-indifference claim failed, based on the following findings of fact:  Casbohm began discussing his asthma problem and placement requests with defendants in 1994;  as a result of those contacts, it was ordered that Casbohm be celled with nonsmokers;  there was no showing that his condition was such that he could have no exposure whatsoever to environmental tobacco smoke (ETS);  Casbohm's asthma was treated consistently and appropriately;  and there was no objective medical evidence showing that Casbohm needed a transfer out of the institution to accommodate his asthma condition.


3
To prove an Eighth Amendment violation, Casbohm had to show that defendants were deliberately indifferent to his serious medical needs--that defendants acted wantonly toward his needs.  Wilson v. Seiter, 501 U.S. 294, 302-03 (1991);  Givens v. Jones, 900 F.2d 1229, 1232 (8th Cir.1990).  Based on the evidence presented at trial, we conclude the district court did not clearly err in its findings of fact;  and reviewing de novo, we conclude Casbohm did not prove defendants acted wantonly or with deliberate indifference.  See Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir.1993) (standard of review).  Casbohm does not dispute that he received adequate treatment for his asthma, or that prison officials celled him solely with nonsmokers once the medical staff so directed.  Cf. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (deliberate indifference may include intentional interference with treatment that has been prescribed);  Weaver v. Clarke, 45 F.3d 1253, 1256 (8th Cir.1995) (concluding complaint alleged deliberate indifference where prison officials were repeatedly unresponsive to inmate's requests to enforce smoking ban in his cell).  The medical evidence showed that Casbohm's asthma remained stable and was not significantly exacerbated by secondhand smoke.  Thus, Casbohm failed to show that transfer to a smoke-free institution was medically necessary.  See Davis v. Hall, 992 F.2d 151, 153 (8th Cir.1993) (per curiam) (displeasure with medical judgment or disagreement with course of medical treatment is not actionable).  Moreover, the evidence did not prove a claim of deliberate indifference to future health.  See Helling v. McKinney, 509 U.S. 25, 35-37 (1993).


4
Accordingly, we affirm.



1
 The HONORABLE JOHN A. JARVEY, United States Magistrate Judge for the Northern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)